


117 HR 4800 IH: Reef Safe Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4800
IN THE HOUSE OF REPRESENTATIVES

July 29, 2021
Mr. Case (for himself and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Commissioner of Food and Drugs to develop standards for Reef Safe and Ocean Safe labels for sunscreen.

 
1.Short titleThis Act may be cited as the Reef Safe Act of 2021. 2.Labeling criteria for reef safe and ocean safe sunscreen (a)In generalAs soon as practicable, but not later than 2 years after the date of enactment of this Act, the Secretary, acting through the Commissioner, shall develop labeling criteria for Reef Safe and Ocean Safe designations for nonprescription sunscreen, in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration. 
(b)Reef safe label 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Commissioner, shall develop standards for use of the term Reef Safe on the labeling of nonprescription sunscreen, which shall conform with the requirements of section 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352). (2)Criteria and consultationIn developing the standards described in paragraph (1), the Secretary shall— 
(A)consider the impacts of active sunscreen ingredients on the mortality of, and developmental or reproductive disruptions to, ecologically- or economically-valuable marine species, including fish, fish larvae, sea urchins, coral, crustaceans, sea grasses, and macroalgae;  (B)consult with appropriate heads of Federal agencies, including the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration, with respect to studies on the impacts of active sunscreen ingredients on living components of coral reef ecosystems; and 
(C)consider the findings of the National Academies of Sciences, Engineering, and Medicine report titled Environmental Impact of Currently Marketed Sunscreens and Potential Human Impacts of Changes in Sunscreen Usage.  (c)Ocean safe label (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Commissioner, shall develop standards for use of the term Ocean Safe on the labeling of nonprescription sunscreen, which shall conform with the requirements of section 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352). 
(2)Criteria and consultationIn developing the standards described in paragraph (1), the Secretary shall— (A)consider the impacts of active sunscreen ingredients on the mortality of, and developmental or reproductive disruptions to, ecologically- or economically-valuable marine species, including fish, fish larvae, sea urchins, coral, crustaceans, sea grasses, and macroalgae, and ecologically- or economically-valuable marine and coastal ecosystems including estuaries, wetlands, tidal marshes, mangroves, kelp forests, seagrass meadows, lagoons, salt marshes, and intertidal zones; 
(B)consult with appropriate heads of Federal agencies, including the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration, with respect to studies on the impacts of active sunscreen ingredients on living components of marine and coastal ecosystems; and (C)consider the findings of the National Academies of Sciences, Engineering, and Medicine report, titled Environmental Impacts of Currently Marketed Sunscreens and Potential Human Impact of Changes in Sunscreen Usage. 
(d)Review and revisionNot less frequently than once every 10 years, the Secretary, acting through the Commissioner and in consultation with the Administrator of the Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration, and taking into consideration scientific studies of the Food and Drug Administration, the Environmental Protection Agency, and the National Oceanic and Atmospheric Administration, shall— (1)review the labeling standards in effect under subsections (b)(1) and (c)(1); 
(2)if appropriate, revise the criteria under subsections (b)(2) and (c)(2); and (3)in accordance with such criteria, as revised under paragraph (2) as applicable, update the labeling standards under subsections (b)(1) and (c)(1). 
(e)Non-PreemptionNothing in this section shall be construed to prevent a State from establishing, enforcing, or maintaining a requirement with respect to labeling criteria for a Reef Safe or Ocean Safe designation for nonprescription sunscreen, provided that any such State law is at least as restrictive as the requirements established under this section. (f)Rule of constructionNothing in this Act shall be construed as prohibiting or limiting the sale of any sunscreen product.  
(g)DefinitionsIn this section— (1)the terms active sunscreen ingredient, nonprescription, and sunscreen have the meanings given such terms in section 586 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360fff); 
(2)the terms coral and coral reef ecosystem have the meanings given such terms in section 210 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409); (3)the term Commissioner means the Commissioner of Food and Drugs; and 
(4)the term Secretary, unless specified otherwise, means the Secretary of Health and Human Services.  